—In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Dutchess County (Brands, J.), entered February 1, 1999, which denied his objections to an order of the same court (Furman, H.E.), dated November 25, 1998, which, after a hearing, granted the mother’s application to terminate her child support obligation upon the daughter’s emancipation.
Ordered that the order is affirmed, with costs.
The Family Court properly terminated the mother’s child support obligation upon a finding that the daughter’s marriage constituted an event which resulted in the daughter’s emancipation pursuant to an amendment to the parties’ settlement agreement, which was incorporated but not merged into their judgment of divorce (see, Matter of Henry v Boyd, 99 AD2d 382; Matter of Rankin v Lavine, 50 AD2d 1091, affd 41 NY2d 911).
In light of our determination, it is unnecessary to address the father’s remaining contentions. Bracken, J. P., Sullivan, Altman and Krausman, JJ., concur.